Citation Nr: 0016111	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$14,899.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to 
September 1954.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $14,899, on the basis of a finding of 
misrepresentation.  This case was previously before the Board 
in September 1997 at which time it was remanded for further 
development.  In July 1999 this case was again before the 
Board at which time the Board found that the veteran's 
request for waiver of recovery of the overpayment of improved 
pension benefits was not precluded by a finding of fraud, 
misrepresentation and bad faith and remanded the waiver 
request to the RO for additional development and further 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed to the extent 
possible.

2.  The veteran has been in receipt of VA improved pension 
benefits since 1986.

3.  The veteran failed to report substantial real estate 
holdings on his October 1986 application for VA pension 
benefits, and on Eligibility Verification Reports dated in 
October 1989, September 1990 and September 1991.  

4.  The veteran was notified in December 1993 that he was 
being denied relief of his obligation to repay his debt to VA 
because he misrepresented his financial situation in order to 
obtain pension benefits. 

5.  The Board determined in July 1999 that waiver of recovery 
of the overpayment of improved pension benefits was not 
precluded by a finding of fraud, misrepresentation or bad 
faith.  

6.  The veteran was solely at fault in the creation of the 
overpayment because he failed to report his real estate 
assets.

7.  Recovery of the overpayment of improved pension benefits 
would not cause undue financial hardship to the veteran; nor 
would recovery defeat the purpose of the pension program.

8.  Failure to recover the overpayment would result in unjust 
enrichment to the veteran.

9.  It has not been alleged nor shown that reliance on the 
veteran's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount of 
$14,899 would not be contrary to the standard of equity and 
good conscience. 38 U.S.C.A. § 5107, 5302 (West 1991); 
38 C.F.R. § 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1984 the veteran filed a claim for nonservice-
connected pension.  He stated on the claim that he was 
married, but not living with his wife, and that he had no 
source of income. 

A June 1985 VA treatment record notes that the veteran was 
married, but separated and had not worked in two years 
because of his health.  The record also notes that he had 
applied for pension and social security and had no monies 
except thru friends and one of his children.  He reportedly 
sought help through social services but was refused help 
because he owned 20 acres of land and his home.  It was also 
noted that he was unable to get food stamps because of his 
property.  

The RO denied the veteran's claim for VA pension benefits in 
August 1985.

In October 1986 the veteran again filed a claim for 
nonservice-connected pension noting that he was married, but 
not living with his wife.  In regard to income, he stated 
that he was receiving $250.00 from the Social Security 
Administration and had no assets or other sources of income.

In October 1986 the veteran underwent a VA examination for 
housebound status or need for regular aid and attendance.  
The veteran was diagnosed as having diabetes mellitus, 
bilateral cataracts, glaucoma in the right eye and diabetic 
retinopathy.  The examiner stated that the veteran was blind 
secondary to the presence of bilateral cataracts, severe 
glaucoma and diabetic neuropathy.

In October 1986 the veteran telephoned the RO to clarify that 
he was receiving $644 in social security benefits a month as 
opposed to the $250 that he had put on his VA pension 
application. 

At a March 1987 VA examination the veteran reported that he 
could not see to drive, read or write, and that he had to 
have his neighbor help him measure his medication.  He said 
that he had been declared legally blind by the SSA in April 
1985.  He was diagnosed as having insulin dependent diabetes 
mellitus, bilateral cataracts, legal blindness and cluster 
headaches. 

In August 1987 the RO granted the veteran nonservice-
connected pension benefits and special monthly pension on 
account of need of regular aid and attendance by reason of 
blindness.  

In October 1989 the veteran completed an Eligibility 
Verification Report (EVR) stating that he and his wife were 
legally married, but had been separated since 1979.  He also 
stated that his gross monthly income was comprised of $701.00 
in social security benefits and that he held no real property 
exclusive of his home.  He noted that he had a net worth of 
$653 in the form of cash/bank accounts.

The veteran completed another EVR in September 1990 stating 
this his only income was his monthly social security benefits 
(of 737.00) and denying that he owned any real property 
exclusive of his home.  He said that he had a net worth of 
$383.00 in his checking account and a burial account of 
$5,000.  He again indicated that he and his wife were 
separated.  

The veteran filed a EVR in September 1991 similar to the 
September 1990 EVR with the only difference being a slight 
increase in his monthly Social Security payments (to $779.90) 
and no net worth other than a $5,000 burial account.

In January 1992 the RO received an anonymous letter stating 
that the veteran had faked his blindness and lied about his 
financial status in order to qualify for VA pension.  The 
letter said that the veteran was worth several thousand 
dollars and hid most of this in his wife's name.  He said 
that the veteran drove a vehicle and could read the stock 
market news without glasses.  He enclosed a newspaper 
clipping showing that the veteran had been arrested for 
driving under the influence in 1990 and among other penalties 
had his license revoked for six months.

A VA field examiner conducted an investigation of the veteran 
on three occasions in February 1992.  The investigation 
included interviews with the veteran, his spouse, and the 
veteran's neighbors as well a research of public records.  
Such records show that land totaling just over 52 acres was 
sold by the veteran and his spouse in 1990 and 1991 and that 
the proceeds were payable to the veteran's spouse.  The 
examiner said that as far as he could tell the properties had 
been owned free and clear by the veteran and his spouse.  The 
examiner concluded in his report that the veteran and his 
spouse were living together and not apart as they claimed and 
that therefore the veteran's spouse's income was to be 
counted in computing the veteran's pension.  He based his 
conclusion on the fact that he personally observed the 
veteran's truck in front of the main house on more than one 
occasion, was informed by neighbors that the veteran and his 
wife were living together, and by the fact that the veteran 
had been receiving mail at the main house.  He also concluded 
that the veteran should be receiving or had received funds 
for the sale of property in 1990 and 1991 and was hiding 
assets in his spouse's name.

In July 1992 the RO received copies of the veteran's spouses 
W-2 forms along with an employer statement showing her 
earnings from 1986 to 1991. 

Also in July 1992 the RO received a February 1992 statement 
from the veteran's spouse stating that she and the veteran 
had been separated and living apart for 6 to 7 years or 
longer.  She said that she lived in the main house and that 
the veteran lived a half mile away in a log cabin.  She also 
said that the veteran contributed nothing to her support and 
her employment earnings were not available to him.  

In September 1992 the RO informed that veteran that evidence 
showed that he and his spouse may be living together and that 
they had sold property in 1990 and 1991 with the proceeds 
payable to his spouse.  The RO asked the veteran to present 
evidence verifying he and his wife's separation as well as a 
financial statement showing his net worth.  

The veteran responded to the RO's letter of inquiry in 
September 1992 by stating that the reason that his mail went 
to the main house and not his log cabin was because he needed 
help in reading his mail.  He also said that he moved back 
into the main house with his wife, but that they were not 
living as man and wife.  He said that he needed someone to 
draw his insulin and put out his medication because he could 
not see to do it himself.  In regard to his financial status, 
he said that he owned stock worth approximately $135.00, had 
$1,000 in savings, $200 in checking and received $280.00 in 
interest the past year.  He said that when he and his wife 
separated, he got $5,000 in cash and his wife and sons got 
the house and property.  He said that he gave up his right in 
the property due to drinking and other women.  

In October 1992 the RO informed the veteran of its proposal 
to reduce his pension payment as of February 1, 1989, from 
$225.00 a month to $195.00 due to his income status.  

The veteran completed an EVR in November 1992 showing that he 
received "$9720" from social security and $281.00 in total 
interest and dividends.  He stated that his net worth was 
$1200 and consisted of cash/bank accounts.  He further stated 
that he was married, but not living with his spouse.  

A telephone call by the RO to the county treasurer's office 
where the veteran resided was made in January 1993 revealing 
that the property owned by the veteran from 1986 to 1990 
totaled a little over 83 acres and was assessed at $59,380.  
The veteran also owned a cabin, main house and 15 acres with 
the main house worth $34,700.  The county treasurer's office 
also indicated that as of January 1993 the veteran had only 
15 acres remaining and the main house which were valued at 
$63,200.    

In April 1993 the RO advised the veteran that it was 
terminating his pension benefits based on evidence which 
verified that he and his wife resided in the same household.  
The termination was made effective on November 1, 1986.

In May 1993 the veteran requested a waiver of the calculated 
debt of $14,899.  He said that his wife moved in with him in 
February 1992.

In June 1993 the veteran filed a second request for waiver of 
his VA debt.  He included a Financial Status Report showing a 
net monthly income of $797.00 and total monthly expenses of 
$667.94, leaving a positive monthly balance of $129.06.  The 
veteran indicated that he could apply all of the $129.06 to 
VA's debt on a monthly basis.  He also indicated that he had 
total assets of $41,882.67 comprised of $62.50 in stock and 
$40,000 in real estate.

In July 1993 the RO sent the veteran a letter informing him 
that his debt had been created based on a determination that 
the veteran and his wife had been living together prior to 
1992 and that his social security payments when combined with 
his wife's income beginning in 1986 exceeded the limit for a 
veteran entitled to aid and attendance with one dependent.  
The RO also said questioned the veteran's entitlement to aid 
and attendance (which was based on him being blind), due to 
the fact that he drove on public roads and could see well 
enough to walk outside his home without assistance.  The RO 
asked the veteran to provide a list of all assets in his name 
as well as his wife's name including homes, land, stocks and 
bonds.  

At a hearing at the RO in August 1993, the veteran testified 
that he and his wife owned a house and 15 acres of land.  He 
said that he sold his cabin to his sister in 1992 and took 
out a deed of trust on it.  He said that in the past five or 
six years he and his wife additionally owned 61 acres and 
that they agreed that if he gave his half of the land to 
their three sons, his wife would not send him to a rest home 
if he got "completely down".  He said that his wife sold 
the land for $50,000.  He also said that the buyer paid her 
$10,000 and that she took out a deed of trust on it.  

In August and September 1993 the RO received statements from 
friends and acquaintances of the veteran stating that the 
veteran had lived alone at various times from 1979 to 1991.  
The veteran also submitted a statement in August 1993 stating 
that he stayed in a cabin until 1992.

A corpus of estate determination was made by VA in December 
1993 showing that the veteran's estate was worth 
approximately $60,380.  It also shows that the veteran's 
monthly income was $833.00 and his monthly expenses were 
$668.00.  The determination noted that given the size of net 
worth actually owned by the veteran at the time of his 
application and until at least 1990, it is reasonable to 
expect that the veteran could have provided for any 
unexpected expenses and daily living expenses from his 
assets.  His income at that time exceeded reported expenses, 
and it was assumed that the veteran's ratio of income to 
expenses would not have changed to a significant degree.  It 
was further noted that even though the main house and cabin 
were not included in the veteran's net worth, they were owned 
without a mortgage and that the cabin had since been sold.

In December 1993 the Committee on Waivers and Compromises 
determined that the veteran could not be relieved of his 
responsibility for repayment of the debt since he had failed 
to report numerous land and building holdings until 1993, 
close to seven years after filing for pension benefits.  The 
Committee further determined that the veteran had 
misrepresented his financial situation in order to obtain 
pension benefits and that his willful misrepresentation and 
failure to inform VA of all of his assets precluded the grant 
of a waiver 

The veteran's son submitted a statement to the RO in January 
1994 stating that the veteran gave his mother their home to 
live in in exchange for $5,000 and an agreement that she 
would not seek support from the veteran.  The veteran's son 
said that he was a witness to this arrangement and that the 
veteran agreed to sign everything over to his mother in the 
event of a divorce.

The veteran's spouse also submitted a statement in January 
1994 reiterating the agreement between herself and the 
veteran that she got the house in 1979 in exchange for $5,000 
and her agreement not to receive support from the veteran.  
She said that she sold some land and would do what she wanted 
with what she had.  She said that the veteran stayed there 
for health reasons and that she gave him his medicine and 
prepared his supper.  She also said that the veteran gave her 
$50 a week which was "certainly no bargain".  She also said 
that the veteran had nothing in 1986 and still had nothing.

In a January 1994 statement the veteran said that when he was 
interviewed for VA benefits he had no interest in 
misrepresenting his net worth of property.  He said that when 
he and his wife separated in 1979 they agreed that she could 
have what property they had to do as she wished with in 
exchange for $5,000 and an agreement that he didn't have to 
pay support.  He said that he had nothing in 1986 and still 
didn't have anything.  He said that he moved back in with his 
wife in the early part of 1992.

In a February 1994 decision the Committee continued to find 
that the veteran misrepresented his net worth thus barring 
him from further consideration of his request for waiver.

In September 1997 the Board remanded this case to the RO for 
a redetermination as to the corpus of his estate.  

The RO was notified in a February 1998 Supplemental Statement 
of the Case that the veteran's request for wavier of 
overpayment of $14, 899 remained denied.

In July 1999 the Board determined that the veteran's request 
for waiver of recovery of the overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation or bad faith.  The Board also remanded the 
matter to the RO in order to obtain a current financial 
status report from the veteran and to again review his 
request for wavier of the overpayment.

In an August 1999 letter, the RO asked the veteran to 
complete and return an enclosed Financial Status Report 
within 10 days.  The claims file is devoid of this report.

II.  Legal Analysis

Initially, the Board finds that the appellant's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record indicates that contrary to the 
Committee's decision of January 1997 finding fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to the creation of the overpayment at issue, the 
Board determined in July 1999 that the evidentiary record 
contained insufficient evidence to establish that the veteran 
knowingly failed to disclose a material fact, with the intent 
to receive pension benefits to which he was not entitled.  
Accordingly, the Board concluded in July 1999 that waiver of 
recovery of the overpayment of improved pension benefits was 
not precluded by a finding of fraud, misrepresentation or bad 
faith.  See 38 U.S.C.A. § 5302(a) (West 1991).  Thus, to 
dispose of this matter on appeal, the Board's consideration 
is limited to whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; whether repayment of 
the debt would defeat the purpose for which it was intended 
and whether there was a changing of position to one's 
detriment.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

Although the veteran contends that he did not try to 
misrepresent his net worth, he was solely at fault in the 
creation of the overpayment by failing to disclose his real 
estate holdings.  In fact, the veteran specifically noted on 
Eligibility Verification Reports in October 1989 and 
September 1991 that he owned no real property exclusive of 
his home.  While the veteran may have discounted in his mind 
any property that he owned based on an alleged agreement 
between himself and his spouse that she could have it all 
(except for a log cabin that the veteran allegedly lived in 
for a while and sold), the fact remains that he jointly owned 
a sizable amount of land (approximately 83 acres) with his 
spouse at the time he filed an application for pension and 
had an obligation to report such holdings to VA.  The veteran 
was free to explain the arrangement that he and his wife had 
in regard to their property when he filed his claim for 
pension benefits and subsequent Eligibility Verification 
Reports, but instead chose to misinform VA that he held no 
real property (exclusive of his home), when in fact he did.  
Thus, the veteran is solely at fault in the creation of the 
overpayment.  

Another consideration when applying the standard of "equity 
and good conscience" is whether recovery of the debt would 
cause undue financial hardship to the veteran; that is, 
whether collection of the indebtedness would deprive the 
veteran of food, clothing, shelter, or other basic 
necessities.  In order to better assess this factor, the RO 
was instructed by the Board in July 1999 to obtain an up-to-
date financial status report from the veteran.  In compliance 
with this order, the RO sent the veteran a Financial Status 
Report (VA Form 4-5655) in August 1999 asking him to complete 
it and return it to the RO within 10 days.  The veteran did 
not comply with this request and the record is devoid of a 
current Financial Status Report.  Since the veteran did not 
provide the RO with income and expense information as 
requested, the Board has no recourse other than to assume 
that repayment of the debt would not render him unable to 
provide for basic necessities.  This is especially so when 
considering that on the last Financial Status Report in 1993, 
the veteran indicated that his monthly income exceeded his 
monthly debts by $129.06 and that he was able to apply this 
entire amount to the VA debt on a monthly basis.  The veteran 
also noted on this report that he owned real estate valued at 
$40,000.

In regard to unjust enrichment, a waiver of the indebtedness 
would unjustly enrich the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect net 
worth information which was not rectified and which the 
veteran benefited from.

Another factor to consider is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, since the appellant is no longer 
receiving pension benefits, recovery of the debt would not 
defeat the purpose of the benefits. 

Lastly, the veteran has not contended, nor does the evidence 
show, that he relinquished a valuable right or incurred a 
legal obligation in reliance on his VA benefits. 

In sum, the Board finds that the elements in the equity and 
good conscience standard are against the veteran's claim for 
waiver, and favor the Government's right to insist on 
repayment of his debt.  Of particular consideration is the 
veteran's primary fault in creating the overpayment, the lack 
of any contributing fault on the part of VA, and the fact 
that the veteran would be unjustly enriched were he to be 
allowed to benefit by his own fault.  The Board is persuaded 
that it would not be a violation of the equity and good 
conscience standard to insist on repayment.  Thus, the Board 
finds that waiver of recovery of the overpayment of improved 
pension benefits in the amount of $14,899 is not warranted.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $14,899 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

